Citation Nr: 1525379	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to September 9, 2013, and in excess of 70 percent thereafter.

2.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD.

3.  Entitlement to service connection for vertigo, to include as secondary to the service-connected PTSD and tinnitus.

4.  Entitlement to an effective date prior to August 9, 2013 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the March 2011, July 2012, and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a November 2014 Travel Board hearing, the transcript of which is included in Virtual VA.

The issues on appeal were previously remanded by the Board in March 2015 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's sleep apnea.  This was accomplished, and the claims were readjudicated in an April 2015 supplemental statement of the case.  For this reason, the Board concludes that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of service connection for vertigo, to include as secondary to the service-connected PTSD and tinnitus disability and entitlement to an effective date prior to August 9, 2013 for the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Currently diagnosed sleep apnea is not caused or aggravated by the service-connected PTSD.

2.  For the entire initial rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood.

3.  For the entire initial rating period on appeal, the Veteran's PTSD has not been manifested by total social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include as secondary to service-connected PTSD disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

2.  For the initial rating period prior to September 9, 2013, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).
3.  For the initial rating period beginning September 9, 2013, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in March 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection (to include secondary service connection), as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the November 2014 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim for sleep apnea in April 2012, with an addendum opinion in March 2015.  He was afforded VA examinations for his increased PTSD rating claim in February 2011 and September 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA opinions provided considers all the pertinent evidence of record, the Veteran's statements, and provides a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection for Sleep Apnea

The Veteran contends that his currently diagnosed sleep apnea is either caused or aggravated by his service-connected PTSD disability.  The Veteran has not asserted that his sleep apnea was incurred in service or otherwise related to service.  See November 2014 Board Hearing at pgs. 3 and 12.  Service treatment records are negative for any complaints, diagnosis, or treatment for sleep apnea.  The Veteran was also diagnosed with sleep apnea in 2012, many years after service separation.  For these reasons, and given the Veteran's assertions that his sleep apnea is secondary to the service-connected PTSD disability, the Board finds that service connection for sleep apnea as directly related to service is not warranted. 

The Board further finds that, upon review of all the evidence of record, both lay and medical, the Veteran's sleep apnea is neither caused nor aggravated by the service-connected PTSD disability.  
The Veteran was afforded a VA examination in April 2012.  The examiner noted that the Veteran had been diagnosed with sleep apnea in 2012, but opined that it was less likely than not caused by, a result of, or aggravated by the service-connected PTSD disability.  In support of this opinion, the examiner noted that, according to the mainstream medical literature, obstructive sleep apnea was a disorder that was characterized by obstructive apneas and hypopneas caused by repetitive collapse of the upper airway during sleep.  Definite risk factors for obstructive sleep apnea included obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  Potential risk factors include heredity, smoking, nasal congestion, and diabetes.  PTSD was not listed as an etiology or an aggravator of sleep apnea. 

In May 2012, the Veteran submitted a March 2011 medical article titled "Posttraumatic Stress Disorder, Sleep, and Breathing."  This article stated that "A background of hyperarousability in patients with PTSD creates instability of sleep continuity.  This instability probably contributes to the development of both obstructive sleep apnea (OSA) and central sleep apnea.  In a recent study of
active duty servicemen...73% of randomly selected patients with PTSD demonstrated OSA on standard polysomnography." 

In August 2012, the Veteran submitted a 2011 medical article titled "Military Veterans at 4-Fold Risk for Sleep Apnea."  The article suggests that although there are differing opinions as to why there is such high incidence of sleep apnea among veterans, one "common" thought has been that obstructive sleep apnea "is linked with Posttraumatic Stress Disorder (PTSD), which is common among
veterans who have experienced combat."

In March 2013, the Veteran submitted a medical study titled "Prevalence of Sleep Disorders Among Soldiers With Combat-Related Posttraumatic Stress Disorder."  Conclusions reached in the study showed that sleep complaints were almost universal among soldiers with PTSD.  The majority were diagnosed with insomnia and/or obstructive sleep apnea.  Further, it was noted that, while most were taking
psychoactive medications that could disrupt sleep or cause somnolence, the only variable that increased the presence of sleep disorders was concomitant TBI with type of sleep disturbance differing based on mechanism of injury.

In light of these medical articles submitted by the Veteran after the most recent April 2012 VA examination, the Board remanded the issue in March 2015 in order to obtain a VA medical opinion to assist in determining whether currently diagnosed obstructive sleep apnea is caused or aggravated by the Veteran's service-connected PTSD disability.

In a March 2015 VA addendum opinion, the examiner noted that the Veteran's claims file had been reviewed, to include the abovementioned medical articles.  The examiner then stated that "the weight of the mainstream medical literature is against an association between PTSD causing sleep apnea." It was further noted that an up-to-date review of sleep apnea did not list PTSD or any other mental health problems as a cause or a risk fact for sleep apnea.  The examiner noted that all topics were updated as new evidence became available and the peer review process was complete.  For these reasons, the examiner opined that it was less likely than not that the Veteran's sleep apnea was caused or aggravated by the service-connected PTSD disability.

The Board has considered the Veteran's statements that his diagnosed sleep apnea is related to his service-connected PTSD disability.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sleep apnea is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  For these reasons, the Board finds the April 2012 and March 2015 VA medical opinions to be of greater probative value than the Veteran's lay statements regarding the etiology of the Veteran's sleep apnea.  

VA treatment records have also been reviewed; however, they do not support an etiological relationship between the Veteran's sleep apnea and his service-connected PTSD disability. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for sleep apnea as secondary to service-connected PTSD disability and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2014). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411 for the initial rating period prior to September 9, 2013.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.
A 50 percent disability rating for PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

The Veteran is in receipt of a 70 percent disability rating for PTSD under Diagnostic Code 9411 for the initial rating period beginning September 9, 2013.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

In this case, the Veteran was assigned a GAF score of 58 in the February 2011 VA examination and a GAF score of 50 in the September 2013 VA examination.  These GAF scores reflect moderate to serious symptoms or moderate to serious difficulty in social, occupational, or school functioning.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).  

PTSD Rating

The Veteran was initially granted service connection for PTSD and assigned a 30 percent rating in a March 2011 rating decision.  In a subsequent December 2013 supplemental statement of the case (SSOC), the RO granted a 70 percent evaluation for PTSD effective September 9, 2013, the date of the most recent VA examination. Although the RO granted a higher 70 percent disability rating for PTSD, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

After a review of all the evidence, both lay and medical, the Board finds that, for the entire initial rating period on appeal, the Veteran's PTSD more nearly approximates a 70 percent disability rating, manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood.

The Veteran was afforded a VA PTSD examination in February 2011.  During the evaluation, the Veteran reported that he was married to his second wife, but had not spoken to his two children in three years.  He also stated that he had one close friend, but did not socialize with other people and mostly watched television.  He further reported a history of violence, stating that he would get into fights and become easily agitated in public.  Upon mental status examination, the Veteran's general appearance was clean and casually dressed.  Psychomotor activity was noted as restless and tense.  Speech was unremarkable and affect was normal.  Mood was anxious and attention was intact.  Thought process and its contents were unremarkable.  There were no delusions or hallucinations.  Judgment and insight were unremarkable and intelligence was average.  There was also no obsessive or ritualistic behavior, but the Veteran did report occasional panic attacks.  He also denied the presence of suicidal or homicidal thoughts.  Impulse control was fair and the Veteran reported that he had not been involved in a fight for over a year.   

The February 2011 VA examiner then noted that the Veteran's PTSD symptoms were chronic, daily, and "severe."  Due to stress exposure, the Veteran had been married twice, had few friends, was estranged from his children, and had "limited social activities."  The examiner further noted that the Veteran's PTSD caused "clinically significant distress or impairment in social, occupational or other important areas of functioning."  A GAF score of 58 was assigned.  

In a September 2013 VA examination, the Veteran stated that since his last psychiatric examination in February of 2011 he had continued symptoms and reported occasional nightmares and poor sleep.  He also reported that due to poor sleep he and his spouse had not slept in the same room since 1985.  He stated that he experienced intrusive thoughts, efforts to avoid thoughts, feelings and conversations associated with trauma, decreased interest in previously enjoyed activities, and difficulty with emotional attachment.  The Veteran further stated that he had irritability, poor sleep, and difficulty with concentration.  He was also 
hypervigilance with checking rituals in the home.  The Veteran expressed 
intermittent suicidal ideation, but denied plan or intent.  He denied homicidal ideation.  He also reported daily anxiety and mood dysphoria.   The examiner noted that the Veteran remained married since his last examination.  He described the 
relationship as "strained.. I don't care."  He reported that he had adult children, but was not in communication with them.  While his wife volunteered in the community, the Veteran avoided this activity as he was fearful of his reaction to others.  He reported that he did not like being around too many people.  The lack of socialization was noted to negatively impact the marriage.  The Veteran stated that he was involved in a walking program and continued to walk daily on his own.  He also stated that he had one friend whom he had known for 63 years.  However, the majority of the time the Veteran isolated himself.  The Veteran and his wife relocated to Florida in 2002 and the Veteran had not made new social supports in that time.  He reported that he lives in an over-55 community which made him feel vulnerable.  He also stated that he becomes suspicious of others, which increases his irritability.  Present symptoms were noted to include depressed mood, anxiety, suspiciousness, mild memory loss, circumstantial, circumlocutory or stereotyped speech, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner assigned a GAF score of 50.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD more nearly approximates a 70 percent disability rating (i.e., occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood) for the entire initial rating period.  VA treatment records and the VA psychiatric examinations reveal that the Veteran's PTSD symptoms have remained relatively consistent throughout the entire rating period, including symptoms of depression, hypervigilance, avoidant behaviors, sleep impairment, anxiety with panic attacks, nightmares, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The Board finds that some of these symptoms are specifically discussed in the 70 percent rating criteria under Diagnostic Code 9411 and more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Notably, both the February 2011 and September 2013 VA examiners opined that the Veteran's PTSD caused "clinically significant" distress or impairment in social, occupational or other important areas of functioning.  Accordingly, the Board finds that a 70 percent rating for PTSD is warranted for the rating period prior to September 9, 2013.

The Board further finds that, for the entire rating period on appeal, the Veteran's PTSD does not more nearly approximate the criteria for a 100 percent rating for any period on appeal.  Although the Veteran has been found to be unemployable as of August 9, 2013, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate total social impairment and do not contemplate the symptomology considered under the 100 percent rating criteria.  In other words, the evidence shows that the Veteran remains married, he has a long-time friend, watches television, and stated that he participates in a walking program.  Although he has been found to have "limited" social activities (see February 2011 VA examination report), the Board finds that the Veteran's PTSD has not been found to result in total social impairment.  Further, the Veteran's PTSD has not been manifested by symptoms contemplated in the 100 percent rating criteria, including gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, or for the veteran's own occupation or name.

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein. The Veteran does suffer from disturbance of motivation and mood (depression and anxiety), panic attacks, sleep impairment, difficulty concentrating, but these symptoms are specifically contemplated in the 30 and 50 percent rating criteria.  The same is true with occasional suicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, which are symptoms specifically contemplated under the 70 percent PTSD disability rating.  

In this case, the Veteran was assigned a GAF score of 58 in the February 2011 VA examination and a GAF score of 50 in the September 2013 VA examination.  These GAF scores reflect moderate to serious symptoms or moderate to serious difficulty in social, occupational, or school functioning and are consistent with the 70 percent rating criteria.  

For these reasons, the Board finds that the evidence of record do not demonstrate total social impairment and do not more nearly approximate the symptoms contemplate under the 100 percent rating criteria.  Accordingly, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the entire initial rating period on appeal.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability.  The Veteran's PTSD symptoms has been characterized by depressed mood, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining relationships, and "clinically significant" distress or impairment in social, occupational or other important areas of functioning, which are also symptoms contemplated by the rating criteria.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Service connection for sleep apnea, to include as secondary to the service-connected PTSD disability is denied. 

For the initial rating period prior to September 9, 2013, a 70 percent rating, but no higher, for PTSD is granted.

For the initial rating period beginning September 9, 2013, a rating in excess of 70 percent for PTSD is denied.


REMAND

Vertigo

In an August 2013 VA examination, the Veteran stated that his vertigo dated back to 1969-1970.  During the November 2014 Board hearing, the Veteran reported that he experienced vertigo symptoms in service.  The Veteran reported a spinning sensation that woke him up at night.  He stated that these symptoms occurred more often when he was sleeping, accompanied by nausea, and feelings of being on a merry-go-round.  See August 2013 VA examination.  He has also asserted that his vertigo may be a result of his service-connected tinnitus disability or related to medications prescribed for his PTSD disability.  See November 2014 Board Hearing Transcript at pg. 24.

An August 2013 VA examiner opined that the Veteran's vertigo was less likely than not proximately due to or the result of a service-connected disability.  In support of this conclusion, the examiner stated that the Veteran reported dizzy spells occurring two or more times a month at night.  The examiner noted that the Veteran had multiple medications that could cause sedation and, per the Veteran's report, he took these medications at night prior to going to bed.  According to the examiner, there could be an interaction between all the medications that he took at bedtime which could cause sedation.  Further, the examiner noted that Veteran's VA medical records clearly document that in 2004, the Veteran was electrocuted and the Veteran complained of new onset of vertigo after the incident.  His MRI and audiology testing, however, were negative for vertigo.  The Veteran stated he began taking medications for his PTSD about four years ago, which is inconsistent with the onset of the vertigo 10 years ago.  The Veteran had complaints of dizzy spells at least six years prior to the initiation of PTSD medications.  Therefore, the examiner opined that the PTSD medications were not likely the cause of the vertigo.  Also, the examiner stated that "it is not likely that the dizzy spells are aggravated by the medications."

The Board finds that the August 2013 VA medical opinion is inadequate for several reasons.  First, it is unclear by the VA examiner's statements as to whether the Veteran has a currently diagnosed vertigo disability.  The examiner noted that the Veteran's MRI and audiology testing were negative for vertigo; however, the examiner continuously uses the term vertigo in his opinions.  Further, despite the Veteran's reports that he has experienced symptoms of dizziness since service, the examiner did not render an opinion as to whether the Veteran's vertigo was incurred in or otherwise related to service.  Moreover, although the examiner opined that he Veteran's dizzy spells were not aggravated by the PTSD medications, a rationale in support of the opinion was not provided.  The VA examiner also did not address the Veteran's contention that his "vertigo" may be caused or aggravated by the service-connected tinnitus disability.  For these reasons, the Board finds that a new medical opinion is warranted.

Earlier Effective Date for a TDIU

In an April 2015 rating decision, the RO granted a TDIU, effective August 9, 2013.  In an April 2015 statement, the Veteran disagreed with the effective date awarded in the April 2015 rating decision.  To date, the Veteran has not been issued a Statement of the Case (SOC) for this issue.  Under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all outstanding VA treatment records.

2.  Request that the medical professional who conducted the August 2013 VA ear disease examination review the record and provide an addendum medical opinion. The electronic record, including a copy of this Remand, must be made available to, and be reviewed by, the examiner. The examiner should note such review in the examination report (another examination of the Veteran is not required).  If the August 2013 examiner is not available, obtain the requested opinion from another medical professional.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The examiner should then offer the following opinions:

(a)  Does the Veteran have currently diagnosed vertigo?

(b)  If so, is the Veteran's vertigo at least as likely as not (50 percent or greater probability) incurred in or otherwise related to service.

(c)  Is the Veteran's vertigo (if diagnosed) at least as likely as not (50 percent or greater probability) aggravated by the service-connected PTSD disability (to include medications for PTSD).  

(d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's vertigo (if diagnosed) is caused or aggravated  by the service-connected tinnitus disability.  

"Aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.

3.  Issue a SOC to the Veteran and his representative concerning the claim for an earlier effective date for the award of a TDIU.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.  Then, only if an appeal is timely perfected, should this issue be returned to the Board for appellate consideration, if otherwise in order.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues in light of all the evidence of record.  If any benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


